Title: John G. Robert (for Patrick Gibson) to Thomas Jefferson, 13 April 1820
From: Gibson, Patrick,Robert, John Gibson
To: Jefferson, Thomas


					
						Sir
						
							Richmond
							13th Apl 1820
						
					
					When I wrote you on the 6th Inst I gave you to understand that your note might be curtailed again, it will there fore be adviseable that you shod send your blank note or a note with the curtail off Say for $1375. as the note inclosed to me in yours of the 9th recd this morng for $1450 was of the amt  to which it had been curtailed last disct day  & not what it wod be the day to come—I return you therefore that note together with the one recd before say for $1530.—your flour is not yet down So Soon as it arrives & can be disposed of I will remit as you request to Messs LeRoy & Bayard $125.—
					
						Your Sir, respectfully
						
							
								
									
										
											Patrick Gibson
										
									
								
								
									
										⅌ John. G. Robert
									
								
							
						
					
				